Citation Nr: 0024593	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an increased rating for chondromalacia 
patella, left, with pre-patellar synovitis, currently 
evaluated as 20 percent disabling.

2. Entitlement to an increased rating for chondromalacia 
patella, right, status post debridement, currently 
evaluated as 20 percent disabling.

(The issue of entitlement to reimbursement or payment of 
unauthorized private medical services incurred at Desert 
Hospital on December 13, 1997 will be considered in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1978.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated May 1994, the RO denied the veteran's claim for 
an increased rating for chondromalacia patella of each knee.  
Subsequently, based, in part, on the findings of a Department 
of Veterans Affairs (VA) examination in May 1995, the RO, in 
a September 1995 rating decision, assigned a 10 percent 
evaluation for each knee, effective February 1995.  Following 
an administrative review, the RO, by rating decision in April 
1997, increased the evaluation for each knee to 20 percent, 
effective June 1993.  This appeal ensued.

During the hearing before the undersigned in February 2000, 
the veteran withdrew her claims concerning whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for fibrositis of multiple 
joints and service connection for arthritis of the back.  
Accordingly, this decision will be limited to the issues 
noted on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's left knee disability is manifested by 
complaints of pain, with no more than slight limitation of 
motion.  There is no evidence of instability.

3. Chondromalacia of the right knee is manifested by full 
range of motion with complaints of pain.  Instability has 
not been documented.  


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for chondromalacia 
patella, left, with pre-patellar synovitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

2. A rating in excess of 20 percent for chondromalacia 
patella, right, status post debridement is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of her service-connected 
chondromalacia patella of each knee that are within the 
competence of a lay party to report are sufficient to 
conclude that her claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
seen on many occasions for complaints of knee pain.  It was 
noted that she had chondromalacia, and that it did not 
respond to treatment.

The veteran was afforded a VA examination in November 1978.  
An examination showed that both knees measured 15 inches.  
There was 0 degrees extension bilaterally and the veteran 
easily performed a full symmetrical squat and recovery.  
There was no effusion or instability.  McMurray's tests were 
negative.  There was no crepitation.  The diagnosis was not 
objectively demonstrable chondromalacia of the knees.    

Based on the evidence summarized above, the RO, by rating 
action in December 1978, granted service connection for 
chondromalacia of each knee.  A noncompensable evaluation was 
assigned for each knee.  The schedular evaluation remained in 
effect for many years.  The Board notes that by rating action 
in January 1985, a 10 percent rating was assigned pursuant to 
the provisions of 38 C.F.R. §  3.324 (1999).  

On VA examination in December 1993, the veteran reported that 
she still had problems with pain in the knees, especially 
with changes in weather.  She also reported stiffness in the 
knees.  An examination showed that there was a small amount 
of crepitation in the left knee on palpation.  Passive 
ranging of the knee joints revealed no grating, crepitation 
or other abnormality.  It was noted that there were some 
punctate scars, para-patella, on both knees.  On range of 
motion testing, both knees extended to the full neutral zero 
position.  The right knee flexed to 145 degrees, and the left 
knee flexed to 140 degrees.  Both Drawer's and Lachman's 
signs were negative, bilaterally.  There was no evidence of 
lateral instability in either knee.  The impression was that 
it was a normal examination of the knees.  

The veteran was afforded another VA examination in May 1995.  
She complained of pain in both knees and stated that the pain 
made it harder to sleep.  On examination, drawer and 
Lachman's signs were negative, bilaterally.  There was no 
loss of lateral stability found in either knee.  There was a 
silky crepitation palpable in the cupped hand held over the 
left knee joint.  This was not found on the right.  Passive 
ranging of the knees did not reveal any crepitation.  There 
was no deformity or increased temperature felt in either 
knee.  Both knees extended to the full neutral position.  The 
right knee flexed to 105 degrees and the left knee flexed to 
120 degrees.  The diagnosis was internal derangement, both 
knees, status following surgery for chondromalacia.  It was 
noted that there was prepatellar synovitis present in the 
left knee. 

Based, in part, on the findings summarized above, the RO, by 
rating action in September 1995, assigned a 10 percent 
evaluation for each knee, effective February 1995.

Another VA examination was conducted in August 1996.  The 
veteran related that she was undergoing physical therapy for 
her knees and that she used medications for knee pain.  It 
was reported that she had undergone bilateral knee 
arthroscopy ten years earlier.  While this yielded some 
improvement, she reported that her knees were getting worse.  
The veteran complained of anterior knee pain, as well as 
grinding and popping of the knees.  She continued to have 
these symptoms, along with associated swelling.  On 
examination, the veteran had mild bilateral knee effusions in 
regard to swelling.  There was no gross deformity of either 
knee and there was no evidence of subluxation or lateral or 
medial instability with valgus or varus stresses.  The 
veteran had 0 degrees extension bilaterally, to 120 degrees 
flexion of the knees.  There was a negative anterior and 
posterior drawer's sign and a negative McMurray's test.  She 
had pain with movement of the patellae and had palpable 
patellar crepitus.  There was no tenderness at the medial or 
lateral joint lines.  The diagnoses were mild to moderate 
chondromalacia patella and patellofemoral syndrome, which 
worsened the diagnosis of chondromalacia patella.  It was 
noted that this was mild to moderate in severity.

VA outpatient treatment records dated in 1996 have been 
associated with the claims folder.  The veteran complained of 
knee pain in July 1996.  The assessment was chondromalacia.  
She was seen the following month for complaints of knee pain.  
She noted that she had left knee pain with grinding and 
popping.  The pain was constant, and was worse with stairs.  
On examination, there was crepitus and patellofemoral 
compression, bilaterally.  There was no ligamentous laxity.  
The assessment was patellofemoral syndrome.  In September 
1996, it was indicated that the veteran had been told that 
she would need bilateral knee surgery for patellofemoral 
syndrome.  It was noted that both knees were in braces.  The 
assessment was degenerative joint disease of the knees with 
chondromalacia.

An administrative review was conducted by the RO in April 
1997.  In a rating decision that month, the RO increased the 
evaluation assigned for each knee to 20 percent, effective 
June 1993.  

The veteran was afforded a VA examination in October 1998.  
It was reported that she required braces on both knees for 
support and that she used crutches to assist with ambulation 
due to pain.  An examination of the knees demonstrated 
discomfort and pain on range of motion, but there was no 
evidence of redness, swelling or effusion.  Range of motion 
was from 0-140 degrees, bilaterally.  Drawer's and McMurray's 
tests were within normal limits.  The diagnosis was 
chondromalacia of both knees.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  Diagnostic Code 5257.

A 30 percent evaluation may be assigned for ankylosis of the 
knee in flexion with ankylosis at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Diagnostic 5256 (1999).

A review of the record demonstrates that the veteran has been 
examined on several occasions during the course of her 
appeal.  The Board acknowledges that she has reported 
bilateral knee pain.  Positive findings include limitation of 
motion on examinations in May 1995 and August 1996, and 
bilateral effusions were also reported.  The fact remains, 
however, that there is no clinical evidence of instability or 
tenderness of the knees.  In this regard, the Board points 
out that there was full range of motion on the most recent VA 
examination in October 1998, with some pain.  It is 
significant to observe that there was no swelling or effusion 
of either knee noted at that time.  

The evidence in support of the veteran's claim consists 
primarily of her statements regarding the severity of her 
bilateral knee disability.  During the hearing before the 
undersigned, she testified that she fell frequently due to 
her bilateral knee condition.  As noted above, however, the 
VA examinations fail to establish that instability of the 
knees is present.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's statements concerning her condition.  The Board 
finds, therefore, that the weight of the evidence is against 
the claim for an increased rating for chondromalacia patella 
of either knee.

The Board notes that the veteran's representative argues that 
an increased rating is warranted under the provisions of 
Diagnostic Code 5256.  However, there is no evidence of 
ankylosis and, therefore, a higher rating is not warranted.  
In addition, the Court has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, 38 C.F.R. §§ 4.40 and 4.45 as they relate to 
functional loss due to pain do not apply when a Diagnostic 
Code is not predicated on loss of range of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).


ORDER

An increased rating for chondromalacia patella, left, with 
pre-patellar synovitis is denied.  An increased rating for 
chondromalacia patella, right, status post debridement is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

